Case 1:18-cv-02040-PKC Document 106

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Gianfranco “John” Bentivoglio, et al., ~
Plaintiff(s),
-against-
Event Cardio Group Inc., et al.,
Defendant(s).
-- -- X

 

CASTEL, U.S.D.J.

Filed 06/10/20 Page 1of1

ORDER

(S Civ. 2040 (PKC)

Due to the COVID-19 pandemic, conferences with the Court in civil cases

will be held by teleconferencing until further notice. Counsel for the plaintiff(s) shall

arrange for the conference call. Each scheduled conference will take place on the date and

time originally set. The conference in this case is scheduled for June 19, 2020 at 11:45 a.m.

No iater than seventy-two hours before the conference, plaintiff(s) counsel

shali:

(a) docket a letter on ECF to the Court with copy to all opposing counsel
containing the call-in information and email the letter to
casteinysdchambers(@nysd.uscourts.gov ; and

(b) for an initial pretrial conference, email a copy of the agreed upon (or
disputed) Civil Case Management Plan & Scheduling Order to:

castelnysdehambers(@nysd.uscourts. gov .

 

SO ORDERED,

P. Kevin Castel

United States District Judge

Dated: New York, New York
June 4, 2020

 
